Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Fig. 9 species of rebate board and the Fig. 3/5 species of brace in the reply filed on April 18, 2022 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinmore et al. 9,783,982.   Dinmore et al. discloses, Fig. 1A and 3B for example, a temporary formwork system for forming concrete slabs comprising:
a rebate board 100 having a generally L shaped profile in end view, the rebate board having a first arm 106 and a second arm 108, the first and second arms being angled at about 90 degrees relative to each other, the second arm being securable to an upper portion of a formwork bottom board; and
a brace 314b having a first engagement formation, (e.g., 206a), configured to engage with the first arm, and a second engagement formation configured to engage with a peg or other fixed member 304/302,
wherein a generally horizontal underside surface of the second arm and a contiguous generally vertical surface of the first arm are configured to retain setting concrete to define a rebate in the concrete slab
wherein the second arm includes a longitudinally extended stopper, (vertical surface of 218), configured to abut against a bottom board.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                              /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               






MS
July 14, 2022